                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


    JOHN LOUIS TURNER, JR.,                               )     Case No. 1:17-CV-1070
                                                          )
          Petitioner,                                     )     JUDGE DONALD C. NUGENT
                                                          )
          v.                                              )     MAGISTRATE JUDGE
                                                          )     THOMAS M. PARKER
    WARDEN CLARK SCOTT,                                   )
                                                          )
          Respondent.                                     )     ORDER
                                                          )

        Petitioner, John Louis Turner, Jr., has filed several pro se motions seeking various relief

related to his argument that the state trial court failed to comply with the requirement of Ohio R.

Crim. P. 44(C) that waivers of counsel be in writing in serious offense cases.1 ECF Docs. 29–32.

Specifically, Turner has filed: (1) a “motion to alter or amend the judgment” under Fed. R. Civ.

P. 59(e); (2) a “supplemental motion to alter or amend judgment”; (3) a “motion for injunction

on appellate courts ruling”; and (4) a “petition for a writ of mandamus to compel the appellate

court to comply with Ohio Crim. R. 44(c).” ECF Docs. 29–32.

        I.       Procedural History

        Turner filed a 28 U.S.C. § 2254 petition for writ of habeas corpus on May 22, 2017,

raising five claims for relief. ECF Doc. 1. Respondent filed his return of writ on October 25,

2017. ECF Doc. 19. Turner filed his traverse on November 17, 2017, and a supplemental



1
 Turner raised this argument in Ground Two of his petition and expanded upon it in a supplemental brief, which this
court ordered would be considered in addressing the merits of his petition. ECF Docs. 1, 25, and 27, Page ID# 8, 14,
2162–66, 2178.
traverse on May 11, 2018. ECF Docs. 21 and 26. Since filing his habeas petition, Turner has

filed numerous motions, supplements, and letters seeking various relief, including release from

custody and monetary damages. The court addressed two of Turner’s motions and letters in a

September 25, 2017, order and four other motions and letters in a February 16, 2018, order. ECF

Docs. 14 and 23. This order resolves four additional filings.

       II.     Motion to Alter or Amend the Judgement

       In his “motion to alter or amend the judgment” and supplement to that motion, Turner

argues that this court should amend the trial court’s judgment of conviction and the state

appellate court’s decision affirming his judgment of conviction, under Fed. R. Civ. P. 59(e).

ECF Docs. 29 and 30. Turner asserts that, because the trial court violated his Sixth Amendment

right to counsel and Fourteenth Amendment right to due process by failing to comply with Ohio

Crim. R. 44(c), the state courts’ decisions were manifestly unjust, and this court has an

obligation to correct them. ECF Docs. 29 and 30, Page ID# 2183–84, 2187–92. He also asserts

that the state trial court and prosecutor violated his rights under Brady v. Maryland, 373 U.S. 83

(1963), by failing to turn over pictures of the vehicles involved in his theft and transcripts or

tapes of a 911 call. ECF Doc. 30, Page ID# 2193.

       Under Fed. R. Civ. P. 59(e), a civil litigant may move for a court to alter or amend the

judgment in the civil case before it. See Fed. R. Civ. P. 59(e). The purpose of Rule 59(e) is “to

allow the district court to correct its own errors, sparing the parties and appellate courts the

burden of unnecessary appellate proceedings.” Howard v. United States, 533 F.3d 472, 475 (6th

Cir. 2008). Nothing within Rule 59(e) gives federal courts on habeas review authority to alter or

amend a state court conviction or state appellate court decision affirming that conviction. See




                                                  2
generally Fed. R. Civ. P. 59(e). Accordingly, Turner’s motion to alter or amend his state court

conviction and the state appellate court decision affirming his conviction is DENIED.2

        III.    Motion for an Injunction

        In his motion for an injunction, Turner asks this court to enjoin the state appellate court

from reviewing de novo the facts concerning his claim that the trial court failed to comply with

Ohio R. Crim. P. 44(C). ECF Doc. 31, Page ID# 2196–97. In his argument, he asserts that the

state appellate court exceeded its constitutional limitations by reviewing the facts de novo,

because the facts in the record allegedly indicated that: (1) the trial court exceeded its authority

when it failed to comply with Rule 44(C); (2) the trial court lacked jurisdiction to convict him;

and (3) the trial court was biased against him. Id. at 2198–200. Thus, Turner requests that this

court “command[] the [state] court of appeals to grant petitioner relief” (presumably from his

conviction), and prohibit the state appellate court from “allow[ing] a[] de novo judicial review

that only affirm[s] the lower court decision.” Id. at 2199–200.

        Federal courts’ authority to enjoin state court proceedings is extremely limited. See, e.g.,

Younger v. Harris, 401 U.S. 37, 45 (1971) (stating that federal courts may enjoin pending state

criminal proceedings only when the danger of irreparable loss is both great and immediate, and

noting that “the normal thing to do when federal courts are asked to enjoin pending proceedings

in state courts is not to issue such injunctions”). When a state prisoner seeks to challenge his

state court conviction and subsequent proceedings on the grounds that constitutional violations

occurred, an injunction is not the appropriate remedy. Cf. United States v. W.T. Grant Co., 345

U.S. 629, 633 (1953) (“The purpose of an injunction is to prevent future violations.” (emphasis

added)). Instead, the appropriate remedy is for the petitioner to seek a writ of habeas corpus


2
 To the extent that Turner’s motion could be construed as a motion to alter or amend the judgment in his
habeas case, the court notes that judgment has not yet been entered in this case.

                                                   3
